Citation Nr: 0931807	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to an increased rating for residuals of a 
posterior cruciate ligament avulsion of the left knee, 
currently rated as 20 percent disabling with a separate 10 
percent rating for degenerative arthritis of the left knee. 

3.  Entitlement to an increased rating for residuals of a 
fracture of the right femur, status post internal fixation, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to 
December 1976.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri, (hereinafter RO).  

The issue of entitlement to service connection for PTSD 
addressed in the REMAND portion of the decision below 
requires additional development and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, 
Diagnostic Code.


FINDINGS OF FACT

1. Service-connected residuals of a posterior cruciate 
ligament avulsion of the left knee do not result in severe 
recurrent subluxation or lateral instability.  

2.  Service-connected residuals of a posterior cruciate 
ligament avulsion of the left knee are not productive of 
limitation of flexion to 15 degrees or limitation of 
extension to 20 degrees.  

3.  Residuals of a fracture of the right femur, status post 
internal fixation, do not result in more than slight 
disability. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a posterior cruciate ligament avulsion of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §, 4.71a, Diagnostic Code 5257 (2008).   
 
2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §, 
4.71a, Diagnostic Codes 5260, 5261 (2008).   

3.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right femur, status post 
internal fixation, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §, 4.71a, Diagnostic Code 5255 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in August 2008, the RO advised 
the claimant of the information necessary to substantiate the 
increased rating claims adjudicated herein.  This letter was 
fully compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In March 2005 and June 2006 letters, he was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by 
multiple letters, to include a March 2006 letter in addition 
to the letters of June 2006 and August 2008.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  

The Board observes that the Court of Appeals for Veterans 
Claims (Court) has recently provided guidance with respect to 
the notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  The originating agency provided the 
Veteran with the notice required under Vazquez-Flore in the 
August 2008 letter.  

Although some of the letters referenced above were not sent 
until after the adjudication which gave rise to this appeal, 
they were followed by readjudication and the issuance of 
supplemental statement of the case in April 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the Veteran with actual notice of the 
information needed to prevail in his claims adjudicated 
below, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  As such, the Board finds 
that the duty to notify has been satisfied with respect to 
the claims for increased compensation.    

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements he presented.  He has been provided with VA 
examinations, most recently in September 2008, that contain 
sufficient clinical evidence as to the service of his 
severity of his service connected disabilities addressed 
herein to adequately determine the proper ratings for 
assignment.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Thus, the Board finds that all necessary development with 
respect to the claims for increased ratings has been 
accomplished, and therefore appellate review of these issues 
may proceed without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims adjudicated below that has not been obtained.  In this 
regard, the Veteran himself stated in a response received in 
September 2008 that he had no additional evidence to present 
and expressed a desire therein to have his appeal decided as 
soon as possible.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims adjudicated 
herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 



Legal Criteria

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  In considering the 
severity of a disability it is essential to trace the medical 
history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 

Posterior Cruciate Ligament Avulsion of the Left Knee

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that when limitation of motion due to arthritis 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Traumatic arthritis is rated as for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010. 

The criteria for rating knee disabilities are codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  As applicable 
to the nature of the disability at issue, evaluations of 10, 
20, and 30 percent are assigned when there is recurrent 
subluxation or lateral instability that is slight, moderate, 
and severe, respectively, under Diagnostic Code 5257.   

Evaluations of 10, 20, and 30 percent disabling are assigned 
when flexion of the leg is limited to 45 degrees, 30 degrees, 
and 15 degrees, respectively, under Diagnostic Code 5260.  
Under Diagnostic Code 5261, evaluations of 10, 20, 30, 40, 
and 50 percent disabling are assigned when extension of the 
leg is limited to 10, 15, 20, 30, and 45 degrees, 
respectively.  The normal range of motion of the leg is from 
140 degrees flexion to 0 degrees extension.  38 C.F.R. § 
4.71, Plate II (2008).  In the event of a disability 
manifesting both limitation of flexion and limitation of 
extension, VA is to provide two separate ratings under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2004).

The VA General Counsel has issued a precedent opinion holding 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5010-5003 and 
5257, but cautions that any such separate rating must be 
based upon additional disabling symptomatology.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997).  

Historically, the service treatment records reflect an 
unstable left knee with a posterior cruciate ligament rupture 
following a motorcycle accident.  Service connection has been 
in effect for residuals of a posterior cruciate ligament 
avulsion of the left knee since 1976.  A 10 percent was 
assigned for these residuals until a July 2007 rating 
decision increased the rating to 20 percent effective from 
the Veteran's claim for increase filed January 2005.  
Pertinent evidence to this determination included reports 
from a December 2003 magnetic resonance imaging of the left 
knee that demonstrated evidence of a small avulsion fracture, 
a tear of the lateral meniscus and a partial tear of the 
posterior cruciate ligament.  In December 2003, the Veteran 
underwent a left knee arthroscopy with lateral meniscectomy 
and debridement of the lateral compartment and patella.  A 
February 2004 private examination report noted the Veteran 
was doing "quite well" post surgery, with no complaints.  

Reports form a January 2006 VA examination showed the Veteran 
describing constant pain at the level of five on a scale from 
one to ten.  He described increased pain to the level of nine 
on walking two blocks.  The Veteran also described weakness 
and stiffness and stated that his left knee is swollen; 
however, the examiner stated that an examination of the knee 
did not show swelling.  The examination of the left knee also 
revealed no heat, redness, giving way or locking.  The 
Veteran reported that the left knee is unstable and that he 
has to be careful to avoid tripping because this results in 
hyperextension. However, there had been no episodes of 
dislocation or recurrent subluxation.  He described having 
easy fatigability and a lack of endurance, and stated that 
treatment for his knee consisted of three tables of ibuprofen 
at bedtime.  However, he did not report flare ups of the knee 
condition and he was not using a knee brace, cane or special 
corrective shoes.  It was noted that there had been no 
episodes of dislocation or recurrent subluxation or 
constitutional symptoms.  The Veteran stated that his knee 
condition does not affect the activities of daily but that 
his occupation was affected in the sense that he has 
difficulty with lifting and going up stairs.  

Range of motion testing at the January 2006 examination also 
showed flexion to 140 degrees and extension to 0 degrees.  No 
instability was shown upon examination, although the examiner 
stated an orthopedic surgeon probably would be able to 
demonstrate instability.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movements.  The Veteran walked with a slight limp favoring 
the left lower extremity.  No ankylosis or inflammatory 
arthritis was noted.  X-rays of the left knee were negative. 

A subsequent private X-ray in May 2006 demonstrated severe 
degenerative arthritis in the left knee with "just about 
bone on bone in the medial compartment."  A private clinical 
record on that date showed an increased genus valgus 
deformity in the left knee and considerable bruising in the 
popliteal area.  There was mild effusion, valgus instability 
and marked lateral joint line pain.  Range of motion was from 
full extension to 130 degrees of flexion, with crepitus 
throughout all range of motion.  The examiner noted that 
other than a total knee replacement, there was "little 
else" that could be done from a surgical standpoint. 

At a May 2007 VA examination, the VA physician opined that 
the tear of the medial meniscus of the left knee was more 
likely than not related to the service connected left knee 
disability.  The Veteran described chronic daily left knee 
pain at lever of 7-8 out of 10, with occasional spikes to 
10/10 once a week due to giving way and hyperextension.  He 
stated that he had lost two weeks of work over the last two 
years because of left knee pain, and stated that he had 
difficulty with stair climbing and that is not able to 
participate in any running or any sports due to left knee 
pain.  Upon examination, the Veteran walked with a slow 
antalgic gait favoring the left lower extremity.  He used a 
cane in his left hand. There was no obvious effusion in the 
left knee but tenderness was noted in the medial and lateral 
joint line.  There was increased tenderness in the popliteal 
fossa and the McMurray's test was negative.  The drawer test 
was positive and there was significant anterior posterior 
instability.  There was no lateral or medial instability.  
Range of motion was from -3 degrees of full extension to 112 
degrees of flexion with pain beginning at 105 degrees.  
Repetitive motion revealed no additional functional 
impairment due to pain, fatigue, incoordination or 
instability.  An X-ray of the left knee showed mild medial 
compartment joint space narrowing.  

The July 2007 rating decision noted that the rating for the 
left knee was increased to 20 percent under Diagnostic Code 
5257 based on a finding that the evidence demonstrated 
moderate recurrent subluxation or lateral instability.  This 
decision also assigned a separate 10 percent for degenerative 
arthritis of the left knee.  Thereafter, at a September 2007 
hearing, the Veteran testified that he takes pain killers for 
his left knee disability and the knee is "totally 
unstable."  

The most recent pertinent evidence is contained in reports 
from a September 2008 VA examination at which time the 
Veteran described increased left knee instability and pain.  
He also described hyperextension, locking and stiffness with 
occasional popping and swelling.  The pain was 4-6/10 in 
severity as described by the Veteran with flareups to 8/10 
occurring nightly.  The Veteran reported he had not used a 
knee brace since his last VA examination but noted that he 
used a cane in his left hand for ambulation during the past 1 
to 2 years.  He indicated that knee instability and pain 
"slowed him down at work," and that he had missed 6 day of 
work in the past 12 months due to the left knee pain.  
Prolonged driving was said to be difficult due to the left 
knee, and the Veteran reported that he could no longer play 
sports or engage in physical hobbies due to worsening knee 
symptoms.  

Upon physical examination of the left knee in September 2008, 
there was no redness, swelling, effusion or tenderness to 
palpation.  There was popliteal tenderness but no tenderness 
of the anterior, medial or lateral aspects of the knee.  
There was no crepitus and the tracking of the left patella 
was normal.  Extension was to 10 degrees and flexion was to 
100 degrees.  Extension was limited due to stiffness and 
flexion was limited due to pain.  The Veteran described pain 
at 100 degrees of flexion.  There was no evidence of further 
limitations due to weakness, stiffness or fatigability on 
repetitive testing.  The posterior and anterior drawer signs 
were negative and the Lachman's test was negative.  There was 
no evidence of collateral ligament instability, but McMurrays 
testing of the medial joint lines caused pain and resulted in 
the lower leg shifting to a position of external rotation 
with internal rotation at the thigh, which resulted in an 
apparent valgus deviation of knee of 15 degrees.  The Veteran 
stated that his knee would be in this position after 
prolonged sitting or if he tried to twist with weight 
bearing.  He manipulated the knee back into its usual 
alignment which resolved the valgus deviation.  Also noted 
was slight external rotation of the left leg on standing.  
The tandem gait showed a pronounced limp of the left lower 
extremity and the Veteran required the use of a cane in the 
left hand for ambulation.  An X-ray of the left knee showed 
moderate osteoarthritis.  The impression following the 
examination was that the residuals of a posterior cruciate 
ligament avulsion of the left knee resulted in worsening 
instability causing moderate functional limitations.   

Applying the pertinent criteria to the facts summarized 
above, increased compensation under Diagnostic Code 5257 
would require there to be "severe" recurrent subluxation or 
lateral instability.  As demonstrated above, the most recent 
examination demonstrated what was characterized by the 
examiner as "moderate" functional limitation due to 
instability.  As support for this conclusion, attention is 
directed to the fact that the September 2008 VA examination 
showed no collateral ligament instability.  Moreover, there 
was no lateral or medial collateral ligament instability 
shown at the May 2007 VA examination and no instability was 
shown at the January 2006 VA examination.  
 
As for increased compensation for limitation of motion under 
Diagnostic Codes 5260 or 5261, the rating assigned for 
arthritis of the left knee under Diagnostic Code 5010 
contemplates loss of motion.  As shown above, motion is to, 
at worst, 10 degrees of extension and 100 degrees of flexion.  
A rating in excess of 10 percent for limitation of flexion 
may be assigned under Diagnostic Code 5260 if there is a loss 
of flexion to 30 degrees or less, and a rating in excess of 
10 percent may be assigned under Diagnostic Code 5261 if 
there is a loss of extension to 15 degrees or more.  As such, 
a rating in excess of 10 percent for either limitation of 
flexion or extension under Diagnostic Codes 5260 or 
Diagnostic Code 5261 cannot be assigned.  There is otherwise 
no objectively quantifiable evidence which would warrant 
entitlement to increased compensation based on additional 
disability resulting from "flareups" of pain.  See 
38 C.F.R. §§ 4.40, 4.45 and the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  To this end, the examiners 
specifically considered these principles at the May 2007 and 
September 2008 VA examinations and found that there was no 
additional disability due to repetitive use of the knee.   

The Board observes that VA General Counsel has also held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).  While 
the evidence shows that the Veteran's has limitation of 
extension to 10 degrees which is consistent with the 10 
percent currently assigned for arthritis of the left knee, 
the evidence does not show that the Veteran has met the 
criteria for a compensable rating based on limitation of 
flexion as the evidence does not show limitation of flexion 
to 45 degrees or less even with consideration of the DeLuca 
factors discussed above. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the Veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The Veteran has not required 
frequent hospitalizations due to his left knee disorder, and 
his service-connected residuals have not shown functional 
limitation beyond that contemplated by the 20 percent rating 
currently assigned for instability and the 10 percent 
assigned for degenerative arthritis.  Accordingly, referral 
of this decision for extraschedular consideration is not 
indicated.  
 
The Veteran, including in sworn testimony at the September 
2007 hearing, essentially asserts a much more debilitating 
condition due to his left knee disorder than was demonstrated 
by the pertinent evidence cited above, and the Board fully 
respects the Veteran's sincere assertions in this case.  In 
this regard, the limitations on the Veteran's ability to work 
resulting from his left knee disability as described at this 
hearing and to the examiners at the examinations described 
above have been considered.  However, the Board finds the 
probative weight of this positive evidence to be overcome by 
the more objective pertinent negative evidence cited above, 
in particular the reports from the most recent VA examination 
in September 2008.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco 
v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim must be denied.  Gilbert, 1 Vet. App. at 49.   


Residuals of a Fracture of the Right Femur

Impairment of the femur with malunion resulting in slight 
knee or hip disability warrants a 10 percent disability 
rating.  Moderate disability resulting from impairment of the 
femur with malunion warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.  

In addition to an injury to the left knee in a motorcycle 
accident during service, the Veteran sustained a closed 
fracture of the right mid femur, for which an open reduction 
and internal fixation with a Kuntscher rod was performed.  
Service connection was granted for residuals of a fracture of 
the right femur, status post internal fixation.  This 
disability was rated as noncompensable until the 
aforementioned July 2007 rating decision increased the rating 
to 10 percent effective from the date of the receipt of the 
Veteran's claim in January 2005.  

Pertinent evidence for consideration includes reports from a 
January 2006 VA examination at which time the Veteran 
complained about having pain in the middle of the right femur 
every night.  In addition to pain in the area of the 
fracture, the Veteran described moderate weakness and 
stiffness.  There was no swelling, heat, redness, drainage, 
instability, giving way or locking and he reported that he 
was not receiving any treatment for his right femur.  He 
reported no additional flareups of pain.  There was no active 
infection, constitutional symptoms, or bone disease, and it 
was indicated the right femur disability did not affect the 
Veteran's activities of daily living or his occupation.  The 
physical examination of the right thigh showed no evidence of 
a deformity, angulation, false motion, shortening, 
interarticular involvement, malunion, nonunion, loose motion 
or a false joint.  There was no tenderness, drainage, edema, 
painful motion, weakness, redness or heat.  The examiner 
noted the right knee was not involved in the fracture.  No 
shortening was noted and there were no constitutional signs 
of bone disease such as anemia, weight loss, fever, debility 
or amyloid of the liver.  An X-ray showed a healed midshaft 
femur fracture with intramedullary rod in place.  There was 
irregular callus formation at the fracture site.  

A May 2007 VA examination showed the Veteran describing some 
degree of daily pain in the fracture site in the mid right 
thigh at a level of 6/10.  He reported the pain was worse at 
night and with cold weather.  The proximal end of the rod 
caused some occasional discomfort at the proximal end of the 
rod with some pain in the right gluteal area.  He described 
flareups of right hip pain about one to two times per week 
lasting only a few minutes per episode.  The Veteran 
described no pain in the right hip at the time of the 
examination, and told the physician that if the examination 
was conducted during a flareup of pain, the results of the 
examination would be essentially the same.  The examination 
of the right thigh revealed a well-healed surgical scar down 
the lateral aspect with some mild tenderness laterally in the 
mid thigh.  There was no gross atrophy and no palpable 
tenderness over the left hip.  There was some mild tenderness 
in the sciatic notch and the Veteran was able to flex his 
right hip to 115 degrees and abduct the hip with some 
discomfort at the extremes of motion.  Repetitive motion 
revealed no further functional impairment due to pain, 
fatigue, incoordination, or instability.  An X-ray showed 
mild medial compartment joint space narrowing, no acute 
fracture or dislocation and an intramedullary rod in the 
femur.  

At a September 2007 hearing, the Veteran reported having pain 
at the location of the fracture in the right femur, and noted 
that this region was very tender.  He reported that the area 
was so irritating that he continuously moves forward and 
backward to remove the weight from this area.  He also 
described groin pain and problems with the top of his hip.  
He also described cramping and swelling in his right thigh 
and knee. 

The most recent pertinent evidence is contained in reports 
from a September 2008 VA examination, at which time the 
Veteran described a constant deep heavy ache in the mid thigh 
at the fracture site and at the top of the hip.  The severity 
of the ache was described as 4-5/10 in the day time and 7-
8/10 in the evenings.  He described no flareups of pain and 
said his right leg condition did not impact his ability to 
perform the activities of daily living.  He stated that he 
avoids lifting anything more than 30 pounds pushing heavy 
carts at work due to right femur pain and that prolonged 
sitting and sitting on hard surfaces was precluded by right 
thigh pain.  

The physical examination of the right femur and leg showed 
mild tenderness to palpation in the right posterior buttock.  
There was no tenderness to light touch in this region.  
Motion in the right hip was to 110/125 degrees of flexion 
actively and passively with pain starting at 100 degrees.  
There was full abduction with pain at the extreme of motion.  
Adduction and extension was full without complaints of pain, 
and there was no evidence of further limitation of motion due 
to weakness, stiffness, or fatigability on repetitive 
testing.  The examination of the right femur showed a well-
healed lateral surgical scar running the length of the thigh 
that was nontender.  There was tenderness of the mid thigh to 
deep palpation at the fracture site with no deformities at 
that site.  There was no evident muscle atrophy of the right 
thigh compared with the left.  Motion in the right knee was 
from full extension to 110 degree of flexion.  There was no 
medial or lateral dislocation in the right knee.  An X-ray of 
the right femur showed no new bone formation at the fracture 
site and no acute bony abnormality was seen.  The X-ray of 
the right hip showed no acute bony abnormality.  

Applying the pertinent legal criteria to the facts summarized 
above, increased compensation under Diagnostic Code 5255 
would require there to be moderate disability.  The findings 
above, to include the VA examination finding of no atrophy in 
the affected region and full motion in the right hip, aside 
from a slight loss of flexion, preclude a findings that there 
is any more than slight disability.  Also weighing against 
the assignment of an increased rating is the Veteran's own 
commentary at the January 2006 and September 2008 VA 
examinations that the right femur disability did not affect 
his activities of daily living.   

With respect to the right knee, the VA examiner in January 
2006 noted that the in-service fracture did not involve the 
right knee.  However, even if the right knee were considered 
part of the service connected disability, no instability in 
the right knee was shown at the most recent VA examination, 
thus precluding increased compensation under Diagnostic Code 
5257.  Moreover, as motion in the right knee was to 110 
degrees of flexion and full extension, increased compensation 
would not be warranted under Diagnostic Codes 5260 or 5261, 
respectively.  
The examiners in May 2007 and September 2008 specifically 
considered whether there was additional disability resulting 
from flareups of pain associated with the right femur 
disability and the principles enumerated in DeLuca, but found 
that there was no additional loss of function due to flareups 
of pain or repeated use.  In addition, the Veteran has 
required no post-service surgery or hospitalization for 
residuals of the right femur fracture, and functional 
limitation beyond that contemplated by the 10 percent rating 
currently assigned has not otherwise been demonstrated.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  Finally, the Board 
considered the assertions of the Veteran that his right femur 
disability is more severe than has been demonstrated by the 
objective evidence of record and the doctrine of reasonable 
doubt.  However, the Board finds the objective clinical 
evidence of record to be of higher probative value than the 
subjective assertions of the Veteran.  See Routen, Espiritu, 
Francisco, supra.  Therefore, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.
 

ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a posterior cruciate ligament avulsion of the left knee is 
denied. 

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right femur, status post internal 
fixation is denied. 


REMAND

The Veteran asserts that various stressors coincident with 
his duty on the U.S.S. Midway have caused him to have PTSD.  
Service personnel and medical records document the presence 
of the Veteran on the U.S.S. Midway for periods of duty 
between 1973 and 1975.  Documentation of duty by the Veteran 
in a combat zone from April 1975 to May 1975 is contained in 
the service personnel records.  A letter of appreciation 
honoring the Veteran's service notes that during this period, 
the crew of the U.S.S. Midway worked under "extremely 
demanding conditions and round-the-clock operating 
schedules" and processed over 3,000 evacuees.  Ships logs 
dated in February, July and November 1974, from the U.S.S. 
Midway have been obtained from the National Archives and 
Record Administration (NARA), and these logs provide some 
documentation of the incidents reported by the Veteran.  (See 
the discussion of the verified events in the instructions for 
a VA PTSD examination printed April 12, 2007).  

An August 2006 response from NARA indicated that the deck 
logs from January to June 1975 from the U.S.S. Midway were 
not in their physical custody, and suggested that the Veteran 
contact the Department of the Navy to obtain these logs.  
This response also indicated that deck logs from July to 
December 1975 were available from NARA.  An earlier response 
from NARA in June 2005 indicated that that because the 
Veteran's request for records was in the context of a claim 
for service connection for PTSD, the Veteran should request 
records from the U. S. Armed Services Center for Unit Records 
Research, now the U.S. Army and Joint Services Records 
Research Center (JSRRC).  The Veteran at his September 2007 
hearing expressed frustration at the fact that all of the 
deck logs he had requested had not been obtained.  Under the 
circumstances of this case, the Board finds that VA is 
obligated to obtain these additional deck logs.  38 U.S.C.A. 
§5103A(c)(2); 38 C.F.R. § 3.159(c)(2)(3).    

This remand will also afford the RO the opportunity to 
reconcile conflicting medical opinions of record represented 
by a conclusion in April 2006 and on other occasions by a 
psychologist affiliated with a Vet Center that the Veteran 
has PTSD from that of a VA psychologist in March 2006 and 
April 2007 that the Veteran does not have PTSD.  As the VA 
psychologist did conclude in April 2007 that while the 
Veteran did not have PTSD, he did have anxiety disorder, this 
remand will also request a medical opinion as to whether the 
Veteran has a psychiatric disorder other than PTSD that is 
the result of the incidents during service that are confirmed 
by official service department records.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should conducted the 
appropriate efforts, to include 
contacting the Department of the Navy, 
NARA, and JSRRC, to obtain additional 
ship logs not already of record from the 
U.S.S. Midway as requested by the Veteran 
in an April 14, 2006, statement, wherein 
he requested the ship logs for specified 
periods from February 2, 1974, thru 
October 3, 1975.  (See April 14, 2006, 
correspondence to NARA from the Veteran, 
tabbed in pink on right side of claims 
file).  To the extent any such records 
are available, the Veteran should be so 
informed.  

2.  The Veteran should be afforded a VA 
examination by someone other than the 
individual who examined him in March 
2006 and April 2007 to determine 
whether he has PTSD or another 
psychiatric disorder that is related to 
a verified inservice event as reflected 
in the ship logs and other service 
department records that have been 
obtained, to include as a result of the 
development requested above.  (The 
examiner should view the following as 
having being verified:  The Veteran's 
service from April 1975 to May 1975 was 
in a combat zone and that this service 
included assisting in the evacuation of 
refugees falling the fall of Saigon; 
the Veteran was involved in a 
motorcycle accident; a plane crashed 
2000 yards from the U.S.S. Midway that 
involved the death of a pilot; a 
helicopter was dispatched to assist in 
the search of a plane with which the 
ship lost radio contact; a man 
overboard was recovered and air 
evacuated off the ship; and a plane 
crashed 500 yards from the ship and the 
pilot was never recovered).  

The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed.  
A diagnosis of PTSD under DSM IV 
criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner 
should identify the specific stressor 
or stressors that support that 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made, and the reasons 
for rejecting the conclusion by the 
psychologist affiliated with the Vet 
Center indentified above that the 
Veteran does have PTSD.  A complete 
rationale for all opinions expressed 
should be provided in the examination 
report.  It would be helpful if the 
physician would use the following 
language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  A complete rationale for 
each opinion must be provided.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this clam.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claim for service 
connection for an acquired psychiatric 
disorder to include PTSD must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this 
claim, the Veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


